Name: 93/530/EEC: Commission Decision of 15 October 1993 amending Decision 93/387/EEC laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  health;  marketing;  trade;  fisheries;  tariff policy
 Date Published: 1993-10-16

 Avis juridique important|31993D053093/530/EEC: Commission Decision of 15 October 1993 amending Decision 93/387/EEC laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco Official Journal L 258 , 16/10/1993 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 53 P. 0034 Swedish special edition: Chapter 3 Volume 53 P. 0034 COMMISSION DECISION of 15 October 1993 amending Decision 93/387/EEC laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco(93/530/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and placing on the market of live bivalve molluscs (1), and in particular Article 9 (4) thereof, Whereas Commission Decision 93/287/EEC of 7 June 1993 laying down special conditions for the import of live bivalve molluscs, echinorderms, tunicates and marine gastropods originating in Morocco (2) establishes the list of the dispatch establishments approved for export to the European Community; Whereas the Moroccan competent authorities officially approved additional dispatch establishments in accordance with Article 9 (3) (c) of Directive 91/492/EEC; Whereas point I of Annex C to Decision 93/387/EEC should therefore be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Point I in Annex C to Decision 93/387/EEC is hereby replaced as follows: 'I. Dispatch establishments /* Tables: see OJ */ This Decision is addressed to the Member States. Done at Brussels, 15 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 1. (2) OJ No L 166, 8. 7. 1993, p. 40.